The opinion of the Court was delivered by
Mr. Justice Jones.
Appellant asks a reversal of the judgment of the Circuit Court for alleged error: (1) in not granting a continuance on account of the absence of two of his witnesses, and (2) in forcing him to trial in the absence of the stenographer.
1 The refusal of a motion for continuance does not constitute reversible error, unless a clear case of abuse of discretion is shown. In this case it does not even appear that the witnesses were material, much less that there was any abuse of discretion in proceeding with the trial.
2 No objection was made on account of the absence of the stenographer; but if there had been such objection, there is nothing to show that appellant was in any way prejudiced by such absence. The judgment of the Circuit Court is affirmed.